Exhibit 10.2

 

THE RMR GROUP INC.

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of The RMR Group Inc. (the “Company”) for services as Directors, which
is subject to modification at any time by the Board of Directors:

 

·                                                                       Each
Independent Director receives an annual fee of $40,000, plus a fee of $1,000 per
day per Board or Committee meeting, with a maximum fee of $2,000 for any one day
with multiple Board and Committee meetings.

 

·                                                                       The
chairs of the audit committee, the compensation committee and the nominating and
governance committee, receive an additional annual fee of $12,500, $7,500 and
$7,500, respectively.

 

·                                                                       Each
Independent Director receives a grant of 2,500 of the Company’s shares of
Class A common stock on the date of the first Board meeting following each
annual meeting of shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first Board meeting attended).

 

·                                                                       The
Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
from their attending certain continuing education programs.

 

--------------------------------------------------------------------------------